internal_revenue_service number info release date uil no date the honorable james a barcia u s house of representatives washington d c attention chris blanda dear mr barcia i am enclosing a copy of a letter we sent at your request to your constituent mr health insurance for federal_income_tax purposes he believes he could do so if he was self employed is concerned because he cannot deduct the cost of his mr you also asked for the enclosed copy of sec_213 and sec_162 of the internal_revenue_code which allow a deduction for the cost of insurance for medical_care i hope this information is helpful please call me or g channing horton identification_number at if you have any questions sincerely associate chief_counsel income_tax accounting by robert a berkovsky chief branch enclosures cor-121409-01 internal_revenue_service index no department of the treasury washington dc person to contact g channing horton id no telephone number refer reply to cc ita - cor-121409-01 date date dear mr this letter is in response to your recent inquiry to congressman james a barcia who asked that i reply directly to you mr barcia indicated that you are concerned because you cannot deduct the cost of your health insurance for federal_income_tax purposes you believe that you could do so if you were self employed sec_213 of the internal_revenue_code allows a deduction for the expenses paid during the taxable_year not_compensated_for_by_insurance_or_otherwise for medical_care of the taxpayer his spouse or a dependent the deduction only applies to the extent that such expenses exceed percent of adjusted_gross_income the term medical_care is defined by sec_213 to include amounts paid for the diagnosis cure mitigation treatment or prevention of disease or for the purpose of affecting any structure or function of the body the term medical_care also includes amounts paid for insurance for medical_care defined in sec_213 this includes amounts paid as premiums under part b of title xviii of the social_security act relating to supplementary medical insurance for the aged thus the amount you pay for medical_care insurance premiums is deductible to the extent the amount exceeds percent of your adjusted_gross_income under sec_162 self-employed individuals can deduct percent of the amount_paid during taxable_year for insurance that constitutes medical_care for the taxpayer his spouse and dependents cor-121409-01 enclosed is a copy of irs publication medical and dental expenses which explains the medical_expense_deduction in greater detail i hope this information is helpful please call g channing horton at if you have any questions sincerely associate chief_counsel income_tax accounting by robert a berkovsky chief branch enclosure
